Case 2:19-cv-00459-DAK-DAO Document 34 Filed 10/04/19 PageID.249 Page 1 of 3




Joseph Skinner, #10832
SCALLEY READING BATES
HANSEN & RASMUSSEN, P.C.
15 West South Temple, Suite 600
Salt Lake City, Utah 84101
Telephone: (801) 531-7870
Email: joseph@scalleyreading.net

Stuart M. Richter (pro hac vice granted)
Andrew J. Demko (pro hac vice granted)
KATTEN MUCHIN ROSENMAN LLP
2029 Century Park East, Suite 2600
Los Angeles, CA 90067
Tel. (310) 788-4400
Email: stuart.richter@kattenlaw.com
       andrew.demko@kattenlaw.com

Attorneys for Defendants Quick Fi Capital Inc. and Daniel Hardwick



                         UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 Thomas Alvord,
                                              REQUEST TO SUBMIT FOR DECISION
                       Plaintiff,

 v.

 Quick Fi Capital Inc., a corporation;
                                              Case No. 2:19-CV-000459
 Daniel Hardwick individually and as CEO
 of Hardwick Investors Group LLC dba
                                              Senior Judge Dee Benson
 Quick Fi Capital; and Texnicha
 Outsourcing Solution, a corporation,

                       Defendants.


       Pursuant to Local Rule 7-3 of the Federal Rules of Civil Procedure, defendants Quick Fi

Capital Inc. and Daniel Hardwick, request that the following be submitted for decision:

           •   Motion to Dismiss by Defendants Quick Fi Capital Inc. and Daniel Hardwick,

               filed August 16, 2019 (the second motion to dismiss, filed in response to the

               Amended Complaint that was filed on August 2, 2019).
Case 2:19-cv-00459-DAK-DAO Document 34 Filed 10/04/19 PageID.250 Page 2 of 3




         •   Memorandum in Opposition to Defendant’s Second Motion to Dismiss, filed

             August 30, 2019.

         •   Defendants Quick Fi Capital Inc.’s and Daniel Hardwick’s Reply to Plaintiffs

             Memorandum in Opposition to Defendant’s Second Motion to Dismiss, filed

             September 12, 2019.

         The motion is therefore ready for hearing or decision by the court.

             DATED this 4th day of October, 2019.

                                              SCALLEY READING BATES
                                              HANSEN & RASMUSSEN, P.C.

                                              /s/ Joseph A. Skinner
                                              Joseph A. Skinner
                                              Attorneys for Quick Fi Capital Inc. and Daniel
                                              Hardwick
Case 2:19-cv-00459-DAK-DAO Document 34 Filed 10/04/19 PageID.251 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        Pursuant to Utah R. Civ. P. 5, I certify that on the 4th day of October, 2019, I served a
  true and correct copy of the foregoing Request to Submit for Decision to the following by
  efiling:

  Rebecca Horne
  rhorne@lawhq.com



                                                   /s/ Emily Appel
                                                   Emily Appel
